J-S02036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARNELL CHAMBERLAIN                        :
                                               :
                       Appellant               :   No. 1260 EDA 2020

              Appeal from the PCRA Order Entered June 17, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0409611-2003


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                                Filed: April 14, 2021

        Appellant Carnell Chamberlain appeals from the order denying his

second Post Conviction Relief Act1 (PCRA) petition following a hearing.

Appellant argues that the PCRA court erred in rejecting his after-discovered

evidence claim. Following our review of the record, we affirm on the basis of

the PCRA court’s opinion.

        A jury convicted Appellant of first-degree murder2 for the shooting death

of Curtis Cannon (the victim).           On September 23, 2003, the trial court

sentenced Appellant to life imprisonment.          This Court affirmed Appellant’s

judgment of sentence on April 27, 2005, and our Supreme Court denied

allowance of appeal on March 28, 2006.

____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 2502(a).
J-S02036-21



       On December 11, 2006, Appellant filed a timely pro se PCRA petition,

his first. The PCRA court appointed counsel, who filed an amended petition

alleging ineffective assistance of counsel. The PCRA court issued notice of its

intent to dismiss the petition without a hearing pursuant to Pa.R.Crim.P. 907,

and later dismissed it. On March 31, 2015, this Court affirmed the denial of

Appellant’s PCRA petition.

       Appellant filed the instant pro se PCRA petition, his second, on

November 8, 2016.           In it, Appellant asserted that he obtained newly-

discovered evidence, which excused his late filing. See PCRA Pet., 11/8/16,

at 3-4 & Ex. A.         The new evidence was a letter, forwarded from the

Pennsylvania Innocence Project to Appellant, from Junious Diggs.        In the

letter, Diggs claims he committed the murder for which Appellant was

convicted.    See id. Ex. A.       On April 22, 2017, the PCRA court appointed

counsel, who filed an amended petition and requested an evidentiary hearing.

Thereafter, Appellant filed a supplemental amended PCRA petition.3        See

Appellant’s Sup. Am. PCRA Pet., 11/17/20, at 8-9 & Ex. A.

       On March 3, 2020, the PCRA court held an evidentiary hearing on

Appellant’s after-discovered evidence claim.4 At the hearing, Diggs admitted
____________________________________________


3 Appellant attached a letter to his amended petition from Michael Devan, who
claimed Appellant was not present at the scene of the murder. See Ex. A.

4 In its Rule 1925(a) opinion, the PCRA court noted that Appellant’s PCRA
petition was facially untimely. See PCRA Ct. Op., 9/14/20, at 4. However,
the PCRA court concluded that the evidence that formed the basis of



                                           -2-
J-S02036-21



that he wrote the letter in question and sent it to the Pennsylvania Innocence

Project. See N.T. PCRA Hr’g, 3/3/20, at 21. However, he also testified that

his confession was fabricated and that he did not shoot the victim, as he stated

in his letter. See id. at 28-29. 5

       The PCRA court denied Appellant’s second petition on March 16, 2020.

The PCRA court, in relevant part, concluded that Diggs’ testimony bore no

credible evidentiary value. See Order, 3/16/20. Appellant filed the instant

appeal.6 The PCRA court then ordered Appellant to file a Pa.R.A.P. 1925(b)

statement, and he complied.

       On appeal, Appellant raises a single issue for our review:

       Did the PCRA court err in dismissing Appellant’s PCRA [p]etition
       because Appellant presented compelling newly-discovered
       evidence in the form of an admission by another culpable
       individual an the Commonwealth’s attempts to rebut that evidence
____________________________________________


Appellant’s claim could not have been known before trial, with the exercise of
due diligence. See id. at 5. The PCRA court further concluded that the letter
Appellant received from the Innocence Project on October 31, 2016, and his
petition, filed on November 8, 2016, met the newly discovered evidence
exception to the PCRA’s timeliness requirement. See id. In addition, the
PCRA court determined that Diggs’ letter also met the requirements for after
discovered evidence. See id. at 5-6. Therefore, the PCRA court had
jurisdiction to address Appellant’s claim.

5Appellant’s other witness, Devan, failed to appear at the evidentiary hearing
despite being subpoenaed.

6 On the day the PCRA court issued its order dismissing Appellant’s second
PCRA petition, court operations were suspended due to the COVID-19
pandemic. As a result, the PCRA court’s order was not docketed until June
15, 2020, which was soon after court operations resumed. Appellant filed his
notice of appeal on June 17, 2020. Therefore, we conclude that Appellant
timely filed the instant appeal.

                                           -3-
J-S02036-21


      are based upon firearms evidence which is no longer scientifically
      accepted?

Appellant’s Brief at 4.

      After reviewing the record, the parties’ briefs, and the well-reasoned

conclusions of the PCRA court, we affirm on the basis of the PCRA court’s

opinion. See PCRA Ct. Op. at 1-7. Specifically, we note that the PCRA court

found that “[t]he information in the letter from Diggs and Diggs’ testimony at

the evidentiary hearing was fraught with inconsistencies.” See id. at 6. For

example, Diggs stated in the letter that he “shot and killed a man named

Curtis Canon.” Id. However, at the evidentiary hearing, Diggs testified that

he was not the person who shot the victim. See N.T., PCRA Hr’g, at 29. In

addition, Diggs’ letter stated that he was at the intersection of Potter and

Clearfield Streets where the shooting occurred.       See PCRA Pet., Ex. A.

However, he testified that he was at the intersection of G Street and Allegheny

Avenue, which was some distance away from the murder. See N.T., PCRA

Hr’g, at 26-27. Also, contrary to Appellant’s argument, the Commonwealth

did not use ballistics evidence to impeach Diggs at the evidentiary hearing.

See id. at 25.    Therefore, we agree with the PCRA court that Appellant’s

petition merits no relief. Accordingly, we affirm.

      Order affirmed.




                                     -4-
J-S02036-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/21




                          -5-
                                                                           Circulated 03/16/2021 10:30 AM




                      IN THE COURT OF COMMON PLEAS
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                          CRIMINAL TRIAL DIVISION

COMMONWEALTH OF PENNSYLVANIA

                     V.                                                                    :

CARNELL E. CHAMBERLAIN                                    CP-51-CR-04096:1-1-2003'
                                                                         _      ca
                                                                                crt
                                                                                          PQ

Appeal No. 1260 EDA 2020

                                          OPINION

       Appellant, Carnell E. Chamberlain, appeals the denial of his petition for

relief pursuant to the Post Conviction Relief Act, 42 Pa. C.S. §§ 9541 et seq.

(PCRA). Following an evidentiary hearing, Appellant's request for relief was

denied. The relevant facts and procedural history follow.

       On October 23, 2002, Appellant along with co-defendant, Kevin Burton,

was found guilty of first degree murder and related offenses by ajury for the

killing of Curtis Cannon, and sentenced by this Court to a mandatory sentence

of life imprisonment.' On April 27, 2005, Appellant's judgement of sentence

was affirmed by the Superior Court, and, on March 28, 2006, Appellant's

petition for allowance of appeal to the Pennsylvania Supreme Court was

denied. Accordingly, Appellant's judgement of sentence became final on or

about June 28, 2006, when the time for filing an appeal to the United States




1 18 Pa.C.S. §2502; 18 Pa.C.S. §903; 18 Pa.C.S 907; and 18 Pa.C.S. §6105; 18 Pa.C.S. §6106;
18 Pa. C.S. §6108, respectively. Appellant received a mandatory sentence of life imprisonment
for first degree murder with concurrent sentences of, 5-10 years for conspiracy; 3 /2 -7 years
                                                                                 '



for Violation of the Uniform Firearms Act, and; 2 % -5years for Possession of an Instrument of
Crime.


                                                                                               1
Supreme Court expired. On December 11, 2006, Appellant timely filed his first

pro se PCRA petition, complaining that he was entitled to relief based upon the

ineffective assistance of all prior counsel. PCRA counsel was appointed, filed an

amended petition reiterating Appellant's pro se claims. The Commonwealth

filed a motion to dismiss, claiming that Appellant was not entitled to PCRA

relief. Following a thorough review and proper notice, on February 28, 2014,

Appellant's petition for relief was dismissed without a hearing. On March 31,

2015, the dismissal was affirmed by the Superior Court. Appellant did not file a

petition for allowance to the Supreme Court.

      On November 8, 2016, Appellant filed the instant untimely PCRA

petition, claiming newly discovered evidence in the form of a letter received

from. the Pennsylvania Innocence Project dated October 25, 2016, which

contained a letter, dated April10, 2016, alleged to have been written by one

Junious Diggs (Diggs), claiming that he (Diggs) committed the murder for

which Appellant had been convicted. PCRA counsel was appointed and on April

22, 2017, filed an amended petition reiterating Appellant's pro se claims and

requesting an evidentiary hearing. Thereafter, the PCRA was scheduled for the

Commonwealth's response, and after several continuances, the Court was

informed that Appellant's PCRA petition had been transferred to the District

Attorney's Conviction Integrity Unit for review. After more than ayear in the

Integrity Unit with no resolution, the Court scheduled an evidentiary hearing

for October 25, 2019. However, on that date, Diggs was not transported from

the State Correctional Institution at Albion where he was housed, and the


                                                                                  2
evidentiary hearing had to be rescheduled. On November 17, 2019, Appellant

filed a Supplemental Amended PCRA petition adding a new witness, Michael

Devan (Devan). Attached to the petition was a letter from Devan dated

September 14, 2017, claiming, in pertinent part, that he has been friends with

Appellant since they were young, that he and Kevin Burton were at the scene

at the time of the murder, heard the gun shots and ran, but that Appellant was

not present. 2

      Appellant's evidentiary hearing was subsequently rescheduled to March

3, 2020. At the hearing, Appellant testified to the timeliness of his PCRA

petition; that he received the letter from the Pennsylvania Innocence Project on

October 31, 2016, and filed his PCRA petition on November 8, 2016, well

within sixty days of receiving it. Diggs testified that he did write the letter and

sent it to the Pennsylvania Innocence Project. He claimed that the reason he

wrote the letter was "out of the goodness of his heart." (N.T 3/30/2020 pg. 21).

Diggs also testified that he was not honest in the letter and denied that he was

the shooter. Appellant's additional witness, Michael Devan, failed to appear

despite being subpoenaed. Following testimony and admission of all the

evidence, the Court held its decision under advisement. On March 16, 2020,

after reviewing the evidence and testimony from the evidentiary hearing, the

Court signed an order denying Appellant PCRA relief. On that same day, court

operations were shut down due to the Covid-19 Pandemic, and the order was




2Michael   Devan failed to appear at the evidentiary hearing on March 3, 2020 despite being
subpoenaed.

                                                                                              3
not docketed until June 15, 2020, when docketing operations were resumed.

Thereafter, Appellant filed the instant appeal.

      The standard of review for an order denying post-conviction relief is

limited to examining whether the PCRA court's determination is supported by

evidence of record and whether it is free of legal error. Commonwealth v.

Smallwood, 155 A.3d 1054, 1059 (Pa. Super. 2017). The scope of review is

limited to the findings of the PCRA court and the evidence of record, viewed in

the light most favorable to the prevailing party at the PCRA court level.

Commonwealth. v. Medina, 92 A.3d 1210, 1214-15 (Pa. Super. 2014). The

appellate court is bound by the credibility determinations of the PCRA court

when they are supported by the record. Id. On appeal, Appellant complains

that "the PCRA Court erred in dismissing Appellant's PCRA Petition following a

hearing and the Court's decision is not supported by the Record and free from

legal error because it is unconceivable that Junious Diggs would implicate

himself and exculpate Appellant, thereby exposing Diggs to Murder charges,

and the trial ballistics evidence used by the Commonwealth to impeach Diggs

lacks any accepted scientific basis." (Statement of Errors complained of On

Appeal) .

      Preliminarily, it is noted that Appellant's facially untimely petition

invoked the Court's jurisdiction as it met the criteria of newly discovered facts.

A PCRA petition must be filed within one year of the judgement of sentence

becoming final. Commonwealth. v. Medina, supra. The judgement of sentence

is deemed final at the conclusion of direct review, including discretionary


                                                                                     4
review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.

Commonwealth v. Zeigler, 148 A.3d 849, 853 (Pa. Super. 2016). The timeliness

requirements of the PCRA are mandatory and jurisdictional in nature, therefore

if a petition is not timely the court does not have jurisdiction to hear the PCRA

claim. Commonwealth v. Rizvi, 166 A.3d 344 (Pa. Super. 2017). A petition may

overcome the PCRA timeliness restriction if it meets one of three statutory

exceptions to the timeliness requirement. 3 The Court determined that the letter

and information that formed the basis of appellant's claims could not have

been known before trial with the exercise of due diligence. The Court further

concluded that Appellant's testimony that he received the letter from the

Innocence Project on October 31, 2016 and filed his petition on November 8,

2016, met the requirements of the newly discovered evidence exception to the

PCRA timeliness restrictions. Thus, the Court had jurisdiction to address

Appellant's claims. The Court further determined that Diggs' letter met the

requirements for after discovered evidence in that it could not have been

obtained prior to trial by exercising reasonable diligence, was not merely

corroborative or cumulative, was not being used for impeachment purposes,




3 In order to fall within the exceptions to the one year filing requirement, a petitioner must
allege and prove that the failure to raise the claim previously was the result of interference by
government officials with the presentation of the claim in violation of the Constitution or laws
of this Commonwealth or the Constitution or laws of the United States; or (2) the facts upon
which the claim is predicated were unknown to the petitioner and could not have been
ascertained by the exercise of due diligence; or (3) the right asserted is a Constitutional right
that was recognized by the Supreme Court of the United States or the Supreme Court of
Pennsylvania after the time period provided in this section and has been retroactively upheld.
42 Pa.C.S. §9545(b)(1)(i)-(iii).


                                                                                                    5
and, if believed, would likely result in a different verdict See Commonwealth. v.

Padillas, 997, A.2d 356, 363-65 (Pa Super. 2010). (To be granted a trial based

on after-discovered evidence, Defendant must demonstrate that the evidence

(1) could not have been obtained prior to trial by exercising reasonable

diligence; (2) the evidence is not merely corroborative or cumulative; (3) will not

be used solely to impeach a witness's credibility; and (4) would likely result in a

different verdict). Accordingly, the Court conducted the evidentiary hearing on

appellant's claims.

      The record supports the Court's denial of Appellant's petition for relief.

The information in the letter from Diggs and Diggs' testimony at the evidentiary

hearing was fraught with inconsistencies. In his letter, Diggs states, "I shot

and killed a man named Curtis Canon; Iwant to enter a guilty plea for the

murder of Curtis Canon." (Diggs Letter dated April 10, 2016 at pg. 1, 3).

However, under oath, Diggs testified that, while he did write the letter, he was

not honest in the letter. When asked whether he was the shooter, Diggs

answered "No." (N.T. 3/3/2020 pg. 20, 29). In his letter Diggs also states that

he was at Potter and Clearfield where the shooting took place, at the time of the

shooting. (Diggs Letter dated April 10, 2016 at pg. 2). However, at the

evidentiary hearing, Diggs testified that he was at the corner of G and

Allegheny, some distance away, when the murder took place. (N. T. 3/3/2020

Pg. 26). Additionally, in his letter, Diggs claimed that he and "Lil Man," a

person he was with at the time of the shooting, both had guns but that "Lil

Man" never shot at all. The letter indicated that he (Diggs) shot about 6-8 shots


                                                                                    6
from a Tech 9 and a 9 millimeter at Clearfield and Potter. (Diggs Letter dated

April 10, 2016 at pg. 2). At the hearing, Diggs testified that he did not shoot,

but instead saw "Lil Man" shoot. (N. T. 3/3/2020 Pg. 23). After hearing all of

the evidence and reviewing the record, the Court determined that the proffered

evidence was so incredible and inconsistent that there was no basis for the

Court to overturn Appellant's conviction.

        Moreover, Appellant's complaint that the trial ballistics evidence used by

the Commonwealth to impeach Diggs lacks any accepted scientific basis is

undeveloped and therefore waived. A statement that is too vague to allow the

.Court to identify the issues raised on appeal is the functional equivalent of no

statement at all. Commonwealth v. Phillips, 141 A. 3d 512, 522 (Pa. Super.

2016). See Commonwealth v. McDermitt, 66 A.3d 810, 814 (Pa. Super. 2013).

(It is a well settled principle of appellate jurisprudence that undeveloped claims

are waived and unreviewable on appeal.) Accordingly, the Court is unable to

address Appellant's complaint as it is vague and underdeveloped.

        For the foregoing reasons, Appellant's petition for relief was properly

denied.

                                                  BY THE COURT:




                                               SHEILA WOODS-SXtIYPER, J.




Date:      September 14, 2020

                                                                                    7